Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 6-7, 9-15 and 18-19 are allowed.
Independent claims 1 and 13 describe a method and apparatus for compressing digital image data including selecting a block of image data, encoding the block using first and second encoding schemes, the first scheme including a 1D DCT, quantization, DC only DPCM and entropy coding, and the second scheme including a 1D DCT, quantization, all frequency DPCM and entropy coding, reconstructing the encoded blocks, determining a TSAD value for each block and selecting the encoding scheme which provides minimum TSAD value as the encoding scheme for encoding the selected block. 
The closest prior arts are Sakurai, Yokoyama, Sethuraman and Park. Sakurai discloses encoding a block using according to a plurality of inter and intra encoding modes and selecting the encoding mode providing the lowest encoding cost. Yokoyama discloses evaluating encoding costs of various encoding modes by measuring TSAD to determine encoding cost. Seth discloses details of transcoding. Park teaches coding by performing DPCM on only the DC coefficients of a block. However, the combination of the prior arts fails to disclose all of the limitations required by independent claim 1 and 13 including selecting an optimum encoding mode between a coding mode including a 1D DCT, quantization and a DC only DPCM and a second mode including a 1D DCT, quantization and an all frequency DPCM. 
Claims 2-3, 6-7, 9-12, 14-15 and 18-19 depend from claims 1 and 13 and are allowed for the same reasons. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248.  The examiner can normally be reached on Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on (571)272-7624.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMIAH C HALLENBECK-HUBER/               Primary Examiner, Art Unit 2423